MEMORANDUM **
Santiago Enrique Gutierrez-Campos, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. *481§ 1252. We review for abuse of discretion an IJ’s denial of a motion to continue, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008) (per curiam), and we deny the petition for review.
The IJ did not abuse his discretion in denying Gutierrez-Campos’ request for a continuance because his labor certification had not been approved at the time of the hearing. See id. at 1247 (IJ’s denial of an additional continuance was within discretion where the “labor certification application ... had not been approved at the time of the hearing and no relief was then immediately available”). It follows that the IJ did not violate due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error to succeed on a due process claim).
We are not persuaded by Gutierrez-Campos’ remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.